Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Application
	This Office Action is a response to Applicant’s communication (or preliminary’s amendment) filed on 12/28/2020. In virtue of this communication, claims 1-30 are currently presented in the instant application.

Priority
Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d). A certified copy of the priority documents received on 02/07/2019.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 12/28/2020 and 09/20/2021 in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is considered by the examiner.
If applicant is aware of any prior art or any other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.97 to disclose the same. 

Drawings
The drawings submitted on 12/28/2020 is accepted as part of the formal application.

Claim Objection
Claim 9 objected to because of the following informalities: 


Regarding claim 9,
The recitation “the at least one conductive connection member” in line 13 does not have an antecedent basis. It would be “the at least one first conductive connection member”. Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 12 rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 12,
	The recitation “the at least a portion of the at least one first conductive connection member” in line 2 is considered indefinite because it does not have an antecedent basis. Clarification is required.


Double Patenting
Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Non Provisional Rejection, Nonstatutory Double Patenting - No Secondary Reference(s)
Claims 9-14, 19, 21, 23, 25 and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-5 and 8-9 of U.S. Patent No. 10879597.

US Application 17134832
Claim 9, A wearable electronic device comprising:
a housing comprising a metal structure;
a display positioned within the housing, the display including a metal layer positioned within the metal structure and at least partially spaced apart from the metal structure;
a printed circuit board (PCB) positioned within the housing and including a ground region and a control circuit configured to feed a first point of the metal structure; and
at least one first conductive connection member comprising a conductive material, the at least one first conductive connection member electrically connected with a third point of the metal structure;
wherein the metal layer is electrically connected with the ground region of the PCB at a second point spaced apart from the first point,
wherein the at least one conductive connection member is electrically coupled to the ground region of the PCB.


Claim 10, The wearable electronic device of claim 9, wherein the at least one first conductive connection member is capacitively coupled to the ground region of the PCB. 


Claim 11, The wearable electronic device of claim 10, wherein the PCB includes: a non-conductive region comprising dielectric material; and
wherein the at least one first conductive connection member is capacitively coupled to the ground region of the PCB through the non-conductive region, wherein said electrically coupled comprises said capacitively coupled.



Claim 12, The wearable electronic device of claim 11, wherein the at least a portion of the at least one first conductive connection member is in contact with the non-conductive region of the PCB.



Claim 13, The wearable electronic device of claim 10, wherein the at least one first conductive connection member and the ground region are electrically connected through a capacitor that is disposed on the PCB.

Claim 14, The wearable electronic device of claim 9, wherein the control circuit is configured to receive a GPS signal and a Bluetooth signal by using the metal structure.
 




Claim 19, A wearable electronic device comprising:
a housing comprising a metal structure;
a display positioned within the housing, the display including a metal layer positioned within the metal structure and at least partially spaced apart from the metal structure;
a printed circuit board (PCB) positioned within the housing and including a ground region and a control circuit configured to feed a first point of the metal structure; and
at least one first conductive connection member comprising a conductive material, the at least one first conductive connection member electrically connected with a third point of the metal structure;
wherein the metal layer is electrically connected with the ground region of the PCB at a second point spaced apart from the first point through a connection member,
wherein the at least one first conductive connection member is directly electrically connected to the ground region of the PCB.

Claim 21, A wearable electronic device of claim 19, wherein the housing further includes:
an upper surface, a lower surface, and a side surface surrounding a space between the upper surface and the lower surface,
wherein the display disposed within the space and exposed through the upper surface, the metal layer of the display substantially parallel to the upper surface; wherein the PCB is disposed between the display and the lower surface.


Claim 23, A wearable electronic device of claim 19, wherein the control circuit is configured to receive a GPS signal and a Bluetooth signal by using the metal structure.










Claim 25, A wearable electronic device of claim 19, wherein the connection member includes a flexible printed circuit board.




Claim 28, A wearable electronic device of claim 19, wherein the metal structure has a circular, elliptical, or substantially rectangular shape.

US Patent 10879597
Claim 1, A wearable electronic device comprising:
a housing comprising a metal structure;
a display positioned within the housing, the display including a metal layer positioned within the metal structure and spaced apart from the metal structure by a gap;
a printed circuit board (PCB) positioned within the housing and including a ground region and a control circuit configured to feed a first point of the metal structure; and
at least one conductive connection member comprising a conductive material electrically connected with a third point of the metal structure;


wherein the metal layer is electrically connected with the ground region of the PCB at a second point spaced apart from the first point by a given angle,
wherein at least a portion of the at least one conductive connection member is positioned to be coupled with the ground region of the PCB. 

Claim 4, The wearable electronic device of claim 1, wherein the at least a portion of the at least one conductive connection member and the ground region of the second region are electrically connected through a capacitor.

Claim 4, The wearable electronic device of claim 1, wherein the PCB includes: a first region comprising a dielectric; and a second region including a ground region, wherein the at least a portion of the at least one conductive connection member is in contact with the first region, and wherein the at least a portion of the at least one conductive connection member and the ground region of the second region are electrically connected through a capacitor.

Claim 4, The wearable electronic device of claim 1, wherein the PCB includes: a first region comprising a dielectric; and a second region including a ground region, wherein the at least a portion of the at least one conductive connection member is in contact with the first region.

Claim 4, The wearable electronic device of claim 1, wherein the at least a portion of the at least one conductive connection member and the ground region of the second region are electrically connected through a capacitor.

Claim 5, The wearable electronic device of claim 1, wherein the control circuit is configured to: receive a GPS signal through a first electrical path formed by the metal structure and the metal layer, and receive a Bluetooth signal through a second electrical path formed by the metal structure and the at least one conductive connection member.

Claim 1, A wearable electronic device comprising:
a housing comprising a metal structure;
a display positioned within the housing, the display including a metal layer positioned within the metal structure and spaced apart from the metal structure by a gap;
a printed circuit board (PCB) positioned within the housing and including a ground region and a control circuit configured to feed a first point of the metal structure; and
at least one conductive connection member comprising a conductive material electrically connected with a third point of the metal structure;

wherein the metal layer is electrically connected with the ground region of the PCB at a second point spaced apart from the first point by a given angle, through a capacitor of claim 4 
wherein at least a portion of the at least one conductive connection member is positioned to be coupled with the ground region of the PCB. 



Claim 9, A wearable electronic device comprising: a housing including

an upper surface, a lower surface, and a side surface surrounding a space between the upper surface and the lower surface,
a display disposed within the space and exposed through the upper surface and including a first ground plane substantially parallel to the upper surface;
a printed circuit board interposed between the display and the lower surface.

Claim 5, The wearable electronic device of claim 1, wherein the control circuit is configured to: receive a GPS signal through a first electrical path formed by the metal structure and the metal layer, and receive a Bluetooth signal through a second electrical path formed by the metal structure and the at least one conductive connection member.







The US Patent 10879597 does not explicitly claim the connection member includes a flexible printed circuit board. However, it’s well known in the art that a capacitor as a connection member includes a flexible circuit board.

Claim 8, The wearable electronic device of claim 1, wherein the metal structure has a circular, elliptical, or substantially rectangular shape.



Allowable Subject Matter
Claims 15-18, 20, 22, 24 and 29-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 15, prior art of record or most closely prior art fails to disclose, “at least one second conductive connection member electrically connected to a fourth point of the metal structure and electrically coupled to the ground region of the PCB”.
Dependent claims 16-18 and 29 are considered to be allowable by virtue of their dependencies on claim 15.
Regarding claim 30, prior art of record or most closely prior art fails to disclose, “at least one second conductive connection member electrically connected to a fourth point of the metal structure and electrically coupled to the ground region of the PCB”.
Dependent claims 20, 22 and 24 are considered to be allowable by virtue of their dependencies on claim 30.


Conclusion
	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. 
	Applicant, in preparing the response, should consider fully the entire reference aspotentially teaching all or part of the claimed invention, as well as the context of thepassage as taught by the prior art or disclosed by the Examiner. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI TRAN whose telephone number is (571) 270-7650.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAI V TRAN/Primary Examiner, Art Unit 2845